           Case 7:18-cv-00160-LSC Document 90 Filed 03/04/19 Page 1 of 3              FILED
                                                                             2019 Mar-04 PM 03:25
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

KIMBERLY and JOHN STAPLES,                   §
                                             §
     Plaintiffs,                             §
                                             §
v.                                           §    Case No. 7:18-cv-00160-LSC
                                             §
H. WALKER ENTERPRISES, LLC,                  §
RENAISSANCE MAN FOOD                         §
SERVICES, LLC, and                           §
SIMMONS,                                     §
                                             §
      Defendants.                            §

         DEFENDANT SIMMONS PREPARED FOODS, INC.’S
          EVIDENTIARY SUBMISSION IN SUPPORT OF ITS
        OPPOSITION TO PLAINTIFF KIMBERLY STAPLES’
       MOTION FOR SUMMARY JUDGMENT AS TO LIABILITY

      Defendant Simmons Prepared Foods, Inc. submits the following evidentiary

submission in support of its Opposition to Plaintiff Kimberly Staples’ Motion for

Summary Judgment as to Liability:

 Exhibit      Description                                       Page
 A            Declaration of Talley R. Parker                   App. 001 - 003
 1            Deposition of David Jackson                       App. 004 - 063
 2            Deposition of Kimberly Staples                    App. 064 - 088
 3            Deposition of John Staples                        App. 089 - 216
 4            A check representing a commission payment sent    App. 217 - 218
              to Direct Sales and Marketing, LLC from
              Renaissance Man Food Services, LLC’s bank
              account
 5            Transcript of John Staples’ termination meeting   App. 219 - 270


                                         1
Case 7:18-cv-00160-LSC Document 90 Filed 03/04/19 Page 2 of 3




                           Respectfully submitted,

                           /s/ Talley R. Parker
                           Thomas A. Davis (ASB-5877-S56T)
                           JACKSON LEWIS P.C.
                           800 Shades Creek Parkway, Suite 870
                           Birmingham, AL 35209
                           Telephone: 205-332-3101
                           Facsimile: 205-332-3131
                           DavisT@jacksonlewis.com

                           Talley R. Parker
                           Texas Bar No. 24065872
                           (Admitted Pro Hac Vice)
                           JACKSON LEWIS P.C.
                           500 N. Akard, Suite 2500
                           Dallas, Texas 75201
                           Telephone: 214-520-2400
                           Facsimile: 214-520-2008
                           talley.parker@jacksonlewis.com

                           ATTORNEYS FOR DEFENDANT
                           SIMMONS PREPARED FOODS, INC.




                              2
            Case 7:18-cv-00160-LSC Document 90 Filed 03/04/19 Page 3 of 3




                           CERTIFICATE OF SERVICE
       I hereby certify that on this 4th day of March, 2019, a true and correct copy
of the foregoing evidentiary submission has been served via the Court’s CM/ECF
filing system upon the following counsel of record:
                                Keri Donald Simms
                             Webster Henry Firm, P.C.
                                  Suite 445 East
                             Two Perimeter Park South
                            Birmingham, Alabama 35243
                            ksimms@websterhenry.com
                               Counsel for Plaintiffs
                          Kimberly Staples and John Staples

                               George W. Walker, III
                             THE FINLEY FIRM, P.C.
                              P.O. Box 3596 (36831)
                                 611 E Glenn Ave.
                              Auburn, Alabama 36830
                            gwwalker@thefinleyfirm.com
                       Michael J. King (Admitted Pro Hac Vice)
                          GREENBERG TRAURIG, LLP
                              3333 Piedmont Road NE
                              Terminus 200, Suite 2500
                               Atlanta, Georgia 30305
                                  kingm@gtlaw.com

                              Counsel for Defendants
                          H. Walker Enterprises, LLC and
                        Renaissance Man Food Services, LLC

                                       /s/ Talley R. Parker
                                       Talley R. Parker
4813-8075-5849, v. 3




                                          3
